COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


                                                            §

                                                            §                  No. 08-11-00337-CV
                                                            §                      Appeal from the
    IN THE INTEREST OF M.E.W., A                            §
    CHILD                                                                        388th District Court
                                                            §                of El Paso County, Texas
                                                            §                   (TC# 2010CM2433)
                                                            §

                                        MEMORANDUM OPINION

         On May 21, 2012, the parties filed a joint motion stating that they have agreed to the entry

of a final order incorporating the terms of a Mediated Settlement Agreement in their suit affecting

the parent-child relationship and asking that we remand this case to the trial court for rendition of a

final judgment in accordance with their agreement.1 See TEX.R.APP.P. 42.1(a)(2)(B)(permitting

appeals court to dispose of appeal by setting aside the trial court’s judgment and remanding the

case to the trial court for rendition of judgment in accordance with the parties’ agreement);

TEX.R.APP.P. 43.2 (d)(permitting appeals court to reverse the trial court’s judgment and remand

the case for further proceedings).

         Because the parties and their attorneys signed the settlement agreement and filed it with the

Clerk of this Court, we grant the motion. See TEX.R.APP.P. 42.1(a)(2)(requiring settlement


1
  Because the agreed final order did not contain the signature of the amicus attorney appointed by the trial court to this
case, we held our ruling in abeyance to provide the amicus attorney the opportunity, if she so chose, to respond. See
TEX.FAM.CODE ANN. § 107.003(1)(I)(West 2008)(requiring an amicus attorney appointed in a suit affecting the
parent-child relationship, among other duties, to “review and sign, or decline to sign, a proposed or agreed order
affecting the child.”). The amicus attorney did not respond.
agreement to be signed by the parties or their attorneys and filed with the clerk before appeals

court can dispose of appeal in accordance with the agreement). Without reference to the merits,

the judgment of the trial court is set aside and the case is remanded to the trial court for rendition of

a final judgment in accordance with the parties’ agreement. Finally, we do not address the matter

of costs inasmuch as Aracely Barraza has been determined indigent for purposes of this appeal.



July 31, 2012
                                                        CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                   2